Appeal from a decision of the Workmen’s Compensation Board, filed March 19, 1976, which found that decedent’s death on January 16, 1973 was causally related to his employment. The board found: "On the basis of the probative medical and credible lay evidence that the claimant sustained a psychic trauma resulting from his job change and that such psychosis and mental derangement caused the suicide thereby constituting an accidental injury within the meaning of the law. The job change precipitated the outbreak of anxiety and bizarre thinking which resulted ultimately in the development of psychosis and thereafter hospitalization psychiatrically.” There is substantial evidence to sustain the determination of the board. Decision affirmed, with costs to the Workmen’s Compensation Board against the employer and its insurance carrier. Koreman, P. J., Greenblott, Sweeney, Mikoll and Herlihy, JJ., concur.